Citation Nr: 1541109	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis, left ankle.

2.  Entitlement to an initial compensable rating for service-connected healed fracture and osteoarthritis, right little finger.

3. Service connection for diverticulitis, claimed as pain in the left side.

4. Service connection for a left knee disability, to include as secondary to service-connected osteoarthritis, left ankle. 

5. Service connection for a right knee disability, to include as secondary to service-connected osteoarthritis, left ankle. 

6. Entitlement to non-service-connected pension.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). A September 2012 rating decision granted service connection for osteoarthritis, left ankle, and healed fracture and osteoarthritis, right little finger, and assigned initial 10 percent and noncompensable ratings, respectively. The September 2012 rating decision also denied service connection for diverticulitis and bilateral knee disabilities. An April 2013 rating decision denied non-service-connected pension.

In March 2015, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 


The issues of entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis, left ankle; an initial compensable rating for service-connected healed fracture and osteoarthritis, right little finger; and service connection for diverticulitis and bilateral knee disabilities, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written statement received by VA on March 18, 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claim of entitlement to non-service-connected pension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to non-service- connected person have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

On March 18, 2015, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claim of entitlement to non-service- connected pension.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to the claim of entitlement to non-service-connected pension before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and that claim is dismissed.


ORDER

The appeal, as to the claim of entitlement to non-service-connected pension, is dismissed.


REMAND

The most recent VA treatment records associated with the claims file are dated in April 2014. On remand, the AOJ should obtain the Veteran's updated VA treatment records. Also, of record are private treatment records from Spring Valley Family Practice, dated from March 2008 to April 2008; Providence Hospital, dated from June 2002 to September 2002, and in December 2004, March 2005, September 2005, January 2007, April 2007, March 2008, and December 2008; and Palmetto Richmond Memorial Hospital, dated in August 1992 and September 1999. On remand, the AOJ should provide the Veteran a final opportunity to submit any outstanding relevant private treatment records, or authorize VA to obtain such.  

As to his claim of entitlement to increased ratings for his left ankle and right little finger disabilities, at the time of the Veteran's March 2015 Board hearing, he asserted that such were last evaluated by VA in 2012 and have worsened since. On remand, the AOJ should afford the Veteran VA examinations to determine the current severity of his left ankle and right little finger disabilities.

As to his claim of entitlement to service connection for diverticulitis, the Veteran asserts that such is related to his March 1974 in-service complaints of pain in the left side for two weeks following an upper respiratory infection. He presented with pleuritic chest pain in the left chest wall and was diagnosed with pleurodynia. He asserts that the pain he experiences with his current diverticulitis is the same kind of pain he felt during service, and intermittently since, and that he had stomach symptoms at the time of his March 1974 in-service treatment. A VA examiner, in April 2012, opined that the Veteran's diverticulitis was not related to his in-service pleurodynia and reasoned that there was no association between such and diverticulitis. The opinion is not adequate, as it did not contain sufficient rationale and did not consider the Veteran's lay statements as to his in-service stomach symptoms in March 1974 or symptoms after service. On remand, the AOJ should obtain a sufficient VA etiological opinion as to the Veteran's diverticulitis.

As to his claim of entitlement to service connection for bilateral knee disabilities, the Veteran asserts that such are secondary to his service-connected left ankle disability due to his pain, poor posture, and altered gait. In the alternative, he asserts that such are related to his January 1974 in-service left ankle treatment, as he reports that he fell on his knees at the same time and his treatment was focused only his left ankle; as well as general standing for long hours on the tarmac during service. The Veteran was afforded a VA examination of the bilateral knees in December 2013, and was diagnosed with degenerative joint disease. The examiner submitted a December 2013 opinion that the Veteran's bilateral knee disabilities were not related to his service-connected left ankle disability on the basis that there was no evidence to support such a conclusion. The examiner's opinion, without sufficient rationale, is inadequate and on remand, the AOJ should obtain a sufficient etiological opinion as to the Veteran's bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the VA Medical Center (VAMC) in Columbia, South Carolina, dated from April 2014 to the present. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.
2. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records reflecting treatment for his left ankle, right little finger, diverticulitis, and bilateral knees. Advise the Veteran that of record are private treatment records from Spring Valley Family Practice, dated from March 2008 to April 2008; Providence Hospital, dated from June 2002 to September 2002, and in December 2004, March 2005, September 2005, January 2007, April 2007, March 2008, and December 2008; and Palmetto Richmond Memorial Hospital, dated in August 1992 and September 1999. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected left ankle disability. The examiner should note all relevant pathology and conduct all appropriate tests.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects of his service-connected right little finger, as well as any related functional effects of the remaining digits and entire hand. The examiner should note all relevant pathology and conduct all appropriate tests.

5. Forward the claims file to the VA examiner who conducted the April 2012 VA examination as to the Veteran's diverticulitis, or a suitable substitute. If any examiner determines that an additional VA examination is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diverticulitis was incurred in service, or is otherwise related to service, specifically considering his March 1974 in-service complaints of pain in the left side for two weeks following an upper respiratory infection and presentation with pleuritic chest pain in the left chest wall and diagnosis of pleurodynia. The examiner should also consider the Veteran's lay statements that he experienced stomach symptoms at the time of his March 1974 in-service treatment, as well as his statements that the current pain he experiences with his diverticulitis is the same kind of pain he experienced during service and intermittently since. 

6. Forward the Veteran's claims file to the VA examiner who conducted the December 2013 VA examination and who submitted the December 2013 opinion, or a suitable substitute. If any examiner determines that a new VA examination is required, so schedule the Veteran.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee disabilities were incurred in service, or are otherwise related to service, specifically considering his January 1974 in-service left ankle treatment, wherein he asserts that he fell on his knees at the same time and his treatment was focused only his left ankle; as well his lay statements as to general standing for long hours on the tarmac during service. 

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral knee degenerative joint disease was manifest to a compensable degree within one year of separation from service, by July 1976.

(c) The examiner should opine as to whether it is 
at least as likely as not that the Veteran's bilateral knee disabilities are proximately due to, or the result of, his service-connected left ankle disability, considering his lay statements as to his pain, altered gait, and poor posture. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's bilateral knee disabilities have been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left ankle disability, considering his lay statements as to his pain, altered gait, and poor posture.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations and opinions, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


